Order unanimously affirmed, with costs, on the opinion at Special Term, Stone, J. Memorandum: We note that the argument before us also addressed the question whether as a matter of fact the proposed use of the property complies with the permitted uses in the zoning district. Since Special Term did not decide that question and the order does not determine it we have not reached it. (Appeal from order of Onondaga Supreme Court— declaratory judgment.) Present—Cardamone, J. P., Simons, Hancock, Jr.,
Callahan and Witmer, JJ.